Citation Nr: 1821296	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-35 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for colon and rectal cancer, to include as secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the claim was subsequently transferred to the RO in Los Angeles, California.

In September 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating diagnosed prostate cancer with any incident of service.

2.  The preponderance of the evidence weighs against associating diagnosed colon cancer with any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for colon cancer have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2011 and May 2012 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA and private health records.

A VA medical opinion has not been obtained in this case.  38 U.S.C. § 5103A(a) (2012).  A VA medical examination is not required as a matter of course in virtually every case involving a nexus issue.  Where only a conclusory generalized statement is provided by the appellant, an examination may not be required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The duty to assist under 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Rather, VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when an opinion is necessary to substantiate the claim for a benefit.  Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The claims file contains the Veteran's general lay assertions that he was exposed to herbicide agents while on active duty.  However, the Veteran's service personnel records do not confirm exposure to herbicide agents, and the Board finds that the Veteran was not exposed to herbicide agents during service.  Additionally, none of the medical treatment providers of record have suggested a possible connection between the Veteran's prostate cancer or colon cancer and active service.  Thus, the Board does not find it necessary to obtain a medical opinion, as there is no reasonable possibility that it would substantiate the claim.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records are negative for any signs, symptoms, or treatment of prostate or colon or rectal cancer.

In September 2006, the Veteran underwent a prostatectomy for prostate cancer.  In December 2011, the Veteran underwent a biopsy and was diagnosed with rectal adenocarcinoma.  Therefore, the record is clear that the Veteran has a diagnosis of prostate cancer and rectal cancer.  The remaining question is whether the diagnosed disabilities are related to the Veteran's active service.

The Veteran has asserted that his prostate cancer and colon cancer were incurred secondary to herbicide agent exposure during service.  

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 U.S.C. § 1116(f) (2012).  In this case, the Veteran's service records do not show that he served in Vietnam.  The Veteran himself has not claimed to have set foot in the Republic of Vietnam.  Therefore, he is not presumed to have been exposed to herbicide agents during that service.

The Veteran has maintained that he served as a supply clerk, and while he was stationed in Okinawa, he handled many materials that came from Vietnam, to include leaky and corroded barrels.

The Veteran has submitted an article that he downloaded from the internet which contains a different Veteran's claim that thousands of barrels of Agent Orange were stored on Okinawa Island between 1965 and 1966.  The Board notes that service personnel records show that the Veteran served on Okinawa from April 1972 to May 1973.  Thus, even if the internet article provided by the Veteran were accurate, it does not support the Veteran's claim, as it would only establish that herbicide agents were stored on Okinawa prior to the time of the Veteran's service.

In May 2012, the Personnel Information Exchange System (PIES) reported that there were no records of exposure to herbicide agents concerning the Veteran.  In September 2014, the RO emailed the Compensation Service's Agent Orange research department to research the Veteran's claimed exposure to herbicide agents.  That department responded that the Department of Defense herbicide agent list did not show any use, testing, or storage of tactical herbicide agents at Okinawa, Japan.  It was noted that the use of tactical herbicide agents in Vietnam was terminated in early 1971, and remaining stockpiles were incinerated at sea.  A recent report released in January 2013 reconfirmed that no tactical herbicide agents were transported to, used, stored, or buried on Japan.

The Board finds that the weight of the evidence does not indicate that the Veteran was exposed to herbicide agents while on active duty.  The information provided by PIES and the Compensation Service's Agent Orange research department outweigh the assertions made by the Veteran and the internet article provided.  Therefore, the more probative evidence is against the Veteran's claim that he was exposed to herbicide agents.  Bardwell v. Shinseki, 24 Vet.App. 36 (2010) (Board did not err by rejecting appellant's assertion of in-service chemical exposure on the basis that exposure was not documented in personnel records).

Moreover, VA is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  A claimant has the responsibility to present and support a claim for benefits.  A claimant must provide an evidentiary basis for a benefits claim, consistent with VA's duty to assist, and recognizing that whether submitted by the claimant or VA, the evidence must rise to the requisite level of an approximate balance of positive and negative evidence regarding any issue material to the determination.  A claimant has the burden to present and support a claim for benefits.  While reasonable doubt will be resolved in favor of the claimant, that is not applicable based on pure speculation or remote possibility.  38 U.S.C. § 5107(a) (2012); Skoczen v. Shinseki, 564 F.3d 1319 (2009); Fagan v. Shinseki, 573 F.3d 1282 (2009).  

As the weight of the evidence of record does not show that the Veteran was exposed to herbicide agents while he was on active duty, service connection prostate cancer and colon cancer cannot be established as secondary to herbicide agent exposure.  38 C.F.R. §§ 3.307, 3.309 (2017).

Finally, the Board has considered whether service connection for the prostate cancer and colon cancer could be warranted on a direct basis.  However, none of the Veteran's medical treatment providers has given any indication that the prostate cancer or colon cancer could be related to his active duty, and there were no findings of prostate, colon, or rectal cancer during service or within one year following separation from service.  The only evidence which provides any connection between the Veteran's prostate cancer and colon cancer and service comes from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, whether prostate, colon, or rectal cancer was caused by active service, that issue falls outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions, and there are no competent nexus opinions are of record.  As previously stated, the medical evidence of record does not support the Veteran's claim.  

The Board is sympathetic to the Veteran in that it is clear he sincerely believes his prostate cancer and colon cancer were caused by herbicide agent exposure during active service.  However, the evidence of record does not support that contention.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, considering the record before the Board, this claim must be denied.  38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As the preponderance of the evidence is against the claim of entitlement to service connection for prostate, rectal, and colon cancer, the claims for service connection for prostate, colon, and rectal cancer must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as secondary to herbicide agent exposure, is denied.

Entitlement to service connection for colon and rectal cancer, to include as secondary to herbicide agent exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


